                         Case 1:19-cv-00219-JRH-BKE Document 17 Filed 09/15/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  TAMIKO MATTHEWS, as legal guardian and
                  next friend of DM, a minor child,

                                                  Plaintiff,                       JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 119-219

                  ANDREW SAUL, Commissioner of Social Security
                  Administration,

                                                  Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated September 15, 2020, the Report and Recommendation of the

                    Magistrate Judge is ADOPTED as the Court's opinion; therefore, pursuant to sentence four of 42

                    U.S.C. § 405(g), the final decision of the Commissioner is REVERSED and this case is

                    REMANDED to the Commissioner for further consideration in accordance with this Court's

                    opinion. This case stands CLOSED.




           09/15/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                     eputy Clerk
GAS Rev 10/2020
